DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: Claims 1 and 8 recite the limitation “a burst light signal” in lines 3 and 4 respectively, however, it appears that this limitation was written by accident instead of “a burst optical signal” (this is because the rest of the claims use the limitation “burst optical signal”).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20140010543) in view of Matsuda et al (US Pub 20200382235) in further view of Schmidt et al  (US Pub 20130286847)  in further view of Kurisu et al (US Pat 9647753).

Regarding Claim 1, Lee discloses a receiving device comprising:  
a light source configured to output local oscillation light (Fig 3, paragraph [46] where a receiver 100 has a light source (110) configured to output local oscillation light); 
a detector configured to detect intermittent input of a light signal by using the local oscillation light (Fig 3, paragraphs [46][47] where the receiver 100 has a mixer (130) (as also shown in Fig 12) with a detector (132) configured to detect intermittent input of an optical signal (101) by using the local oscillation light (i.e. from light source 110));  
a first converter configured to convert the optical signal detected by the detector into an electrical analog signal (Fig 3, paragraphs [46][47] where the receiver 100 has a mixer (130) (as also shown in Fig 12) with a first converter (133) configured to convert the optical signal (101) detected by the detector (132) into an electrical analog signal);  
a setting processor configured to set a wavelength of the local oscillation light instructed by a control device when setting a communication line with one of a plurality of transmitting devices, each of the transmitting devices transmitting the optical signal (Fig 3, Fig 12, paragraphs [46][47][56] where the receiver 100 has a setting processor (150) configured to set a wavelength of the local oscillation light (i.e. from light source 110) instructed by a control device (180) when setting a communication line with one of a plurality of transmitting devices (20-1, 20-2, 20-3) (as shown in Fig 1), and where each of the transmitting devices (20-1, 20-2, 20-3) (as shown in Fig 1) transmits the optical signal (101));   
wherein, before setting the communication line, the setting processor switches the wavelength of the local oscillation light according to the optical signal transmitted from each of the transmitting devices which the control device selects sequentially from the transmitting devices (Fig 3, Fig 12, paragraph [46][47][49][50][56] where, before setting the communication line, the setting processor (150) switches (tunes) the wavelength of the local oscillation light (i.e. from light source 110) according to the optical signal (101) transmitted from each of the transmitting devices (20-1, 20-2, 20-3) (as shown in Fig 1) which the control device (180) selects sequentially (i.e. ch#1 and f1, ch#2 and f2, ch#5 and f5) from the transmitting devices (20-1, 20-2, 20-3) (as shown in Fig 1)). 
	Lee fails to explicitly disclose the optical signal (101) being a burst optical signal.
	However, Matsuda discloses  
an optical signal being a burst optical signal (Fig 1, paragraph [19] where a receiver 200 receives an optical signal that is a burst optical signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 100 as described in Lee, with the teachings of the receiver 200 as described in Matsuda. The motivation being is that as shown a receiver 200 can receive an optical signal that is a burst optical signal and one of ordinary skill in the art can implement this concept into the receiver 100 as described in Lee and have the receiver 100 receive an optical signal (101) that is a burst optical signal i.e. as an alternative so as to have a system with a known technique of optical transmission where optical signals are transmitted in bursts according to an allocation/schedule and only when there is data to be sent and which modification is being made because both receivers (100, 200) are similar coherent receivers and which modification is a simple implementation of a known concept of a known receiver 200 into another similar receiver 100 for its improvement and for optimization and which modification yields predictable results.     
Lee as modified by Matsuda fails to explicitly disclose an amplifier configured to amplify the analog signal according to a gain; a second converter configured to convert the analog signal amplified by the amplifier into a digital signal; and a setting processor configured to set the gain of the amplifier.
	However, Schmidt discloses
an amplifier configured to amplify an analog signal according to a gain (Fig 4, paragraph [52] where a receiver 260 has an amplifier (445) configured to amplify an analog signal (i.e. from photodetectors 440) according to a gain);  
a second converter configured to convert the analog signal amplified by the amplifier into a digital signal (Fig 4, paragraph [52] where the receiver 260 has a second converter (450) configured to convert the analog signal amplified by the amplifier (445) into a digital signal); and 
a setting processor configured to set the gain of the amplifier (Fig 4, Fig 5, paragraphs [52][87] where the receiver 260 has a setting processor (e.g. 490) configured to set the gain of the amplifier (445) (step 580)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 100 as described in Lee as modified by Matsuda, with the teachings of the receiver 260 as described in Schmidt. The motivation being is that as shown a receiver 260 can have an amplifier (445) configured to amplify an analog signal (i.e. from photodetectors 440), a second converter (450) configured to convert the analog signal amplified by the amplifier (445) into a digital signal, and a setting processor (e.g. 490) configured to set a gain of the amplifier (445) and one of ordinary skill in the art can implement this concept into the receiver 100 as described in Lee as modified by Matsuda and have the receiver 100 with an amplifier (445) configured to amplify an analog signal (i.e. from photodetectors 133), a second converter (450) configured to convert the analog signal amplified by the amplifier (445) into a digital signal, and a setting processor (150) configured to set a gain of the amplifier (445) i.e. as an alternative so as to have the receiver 100 with an amplifier (445) and a controller that controls the gain of the amplifier (445) for the purpose of adjusting an intensity of the received electrical signals in order to improve signal quality and which modification is a simple implementation of a known concept of a known receiver 260 into another similar receiver 100 for its improvement and for optimization and which modification yields predictable results.       
Lee as modified by Matsuda and Schmidt fails to explicitly disclose the setting processor adjusts the gain of the amplifier and notifies the control device of the adjusted gain.
However, Kurisu discloses 
a setting processor adjusts a gain of an amplifier and notifies a control device of the adjusted gain (Fig 1, where a setting processor (e.g. 7) adjusts a gain of an amplifier (5) and notifies a control device (e.g. 9) of the adjusted gain).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt, with the teachings of the setting processor (e.g. 7) as described in Kurisu. The motivation being is that as shown a setting processor (e.g. 7) can adjust a gain of an amplifier (5) and notify a control device (e.g. 9) of the adjusted gain and one of ordinary skill in the art can implement this concept into the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and have the setting processor (150/490) adjust a gain of the amplifier (445) and notify the control device (180) of the adjusted gain i.e. as an alternative so as to have a setting processor (150/490) that, before setting the communication line, adjusts and notifies to the control device (180) a gain of the amplifier (445) for the purpose of obtaining system statistics and performing calibration/troubleshooting of the receiver 100 and which modification is a simple implementation of a known concept of a known setting processor (e.g. 7) into another similar setting processor (150/490) for its improvement and for optimization and which modification yields predictable results.        

Regarding Claim 2, Lee as modified by Matsuda and Schmidt and Kurisu also discloses the receiving device wherein the setting processor acquires, from the control device, the wavelength of the burst optical signal transmitted from each of the transmitting devices selected by the control device, and switches the wavelength of the local oscillation light according to the wavelength of the burst optical signal (Lee Fig 3, Fig 12, paragraph [46][47][49][50][56] where the setting processor (150) acquires, from the control device (180), the wavelength of the optical signal (101) transmitted from each of the transmitting devices (20-1, 20-2, 20-3) (as shown in Fig 1) selected by the control device (e.g. 180), and switches (tunes) the wavelength of the local oscillation light (i.e. from light source 110) according to the wavelength of the optical signal (101)).  

Regarding Claim 3, Lee as modified by Matsuda and Schmidt and Kurisu also discloses the receiving device further comprising: 
a first measurer configured to measure an amplitude of the analog signal (Kurisu Fig 1, where a first measurer (6) is configured to measure an amplitude of an analog signal (i.e. from photodetector 4)); 
wherein the setting processor adjusts the gain of the amplifier based on the amplitude of the analog signal measured by the first measurer (Kurisu Fig 1, where the setting processor (e.g. 7) adjusts the gain of the amplifier (5) based on the amplitude of the analog signal (i.e. from photodetector 4) measured by the first measurer (6)).

Regarding Claim 6, Lee as modified by Matsuda and Schmidt and Kurisu also discloses the receiving device wherein when the setting processor cannot adjust the gain of the amplifier within a predetermined range, the setting processor notifies the control device of an abnormality (Schmidt (Fig 4, Fig 5, paragraphs [52][85][87] where when the setting processor (e.g. 490) cannot adjust the gain of the amplifier (445) within a predetermined range (i.e. during a gain adjustment period) (step 580), the setting processor (e.g. 490) notifies a control device (270) of an abnormality (discontinuity) (step 530)).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20140010543) in view of Matsuda et al (US Pub 20200382235) in further view of Schmidt et al  (US Pub 20130286847)  in further view of Kurisu et al (US Pat 9647753) in further view of Khatana et al (US Pub 20130071109).

Regarding Claim 4, Lee as modified by Matsuda and Schmidt and Kurisu fails to explicitly disclose the receiving device further comprising: a second measurer configured to measure an error rate of the digital signal; wherein the setting processor adjusts the gain of the amplifier based on the error rate of the digital signal measured by the second measurer.
However, Khatana discloses 
a second measurer configured to measure an error rate of a digital signal (Fig 4, where a second measurer (235) is configured to measure an error rate (e.g. BER) of a digital signal (i.e. from ADC 240 in receiver 230) (as also shown in Fig 2)); 
wherein a setting processor adjusts a gain of an amplifier based on the error rate of the digital signal measured by the second measurer (Fig 4, where a setting processor (450) adjusts a gain of an amplifier (425) based on the error rate (BER) of the digital signal (i.e. from ADC 240 in receiver 230) (as also shown in Fig 2) measured by the second measurer (235)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and Kurisu, with the teachings of the setting processor (450) as described in Khatana. The motivation being is that as shown a setting processor (450) can adjust a gain of an amplifier (425) based on error rate (BER) of a digital signal (i.e. from ADC 240 in receiver 230) measured by a second measurer (235) and one of ordinary skill in the art can implement this concept into the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and Kurisu and have the setting processor (150/490) adjust a gain of the amplifier (445) based on error rate (BER) of a digital signal (i.e. from ADC 450) measured by a second measurer (235) i.e. as an alternative so as to have a setting processor (150/490) that adjusts the gain of the amplifier (445) for the purpose of adjusting an intensity of the received electrical signals in order to perform optimal signal detection and which modification is a simple implementation of a known concept of a known setting processor (450) into another similar setting processor (150/490) for its improvement and for optimization and which modification yields predictable results.   

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20140010543) in view of Matsuda et al (US Pub 20200382235) in further view of Schmidt et al  (US Pub 20130286847)  in further view of Kurisu et al (US Pat 9647753) in further view of Tsubouchi et al (US Pub 20140348515).

Regarding Claim 5, Lee as modified by Matsuda and Schmidt and Kurisu fails to explicitly disclose the receiving device further comprising: a third measurer configured to measure a power of the burst optical signal; wherein the setting processor adjusts the gain of the amplifier based on the power of the burst optical signal measured by the third measurer.
However, Tsubouchi discloses 
a third measurer configured to measure a power of an optical signal (Fig 1, where a third measurer (21) is configured to measure a power of an optical signal (1)); 
wherein a setting processor adjusts a gain of an amplifier based on the power of the optical signal measured by the third measurer (Fig 1, where a setting processor (22) adjusts a gain of an amplifier (6) based on the power of the optical signal (1) measured by the third measurer (21)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and Kurisu, with the teachings of the setting processor (22) as described in Tsubouchi. The motivation being is that as shown a setting processor (22) can adjust a gain of an amplifier (6) based on power of an optical signal (1) measured by a third measurer (21) and one of ordinary skill in the art can implement this concept into the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and Kurisu and have the setting processor (150/490) adjust a gain of the amplifier (445) based on power of the optical signal (101) measured by a third measurer (21) i.e. as an alternative so as to have a setting processor (150/490) that adjusts the gain of the amplifier (445) for the purpose of adjusting an intensity of the received electrical signals in order to perform optimal signal detection and which modification is a simple implementation of a known concept of a known setting processor (22) into another similar setting processor (150/490) for its improvement and for optimization and which modification yields predictable results.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20140010543) in view of Matsuda et al (US Pub 20200382235) in further view of Schmidt et al  (US Pub 20130286847)  in further view of Kurisu et al (US Pat 9647753) in further view of  Mehrvar et al (US Pub 20180198547).

Regarding Claim 7, Lee as modified by Matsuda and Schmidt and Kurisu fails to explicitly disclose the receiving device further comprising: a compensator configured to compensate for deterioration of a signal quality for the digital signal; wherein the setting processor stops the operation of the compensator before changing the gain of the amplifier, waits for a predetermined time, and then starts the operation of the compensator. 
However, Mehrvar discloses 
a compensator configured to compensate for deterioration of a signal quality for a digital signal (Fig 4, paragraphs [27][36] where a receiver 10 has a compensator 44 (CD compensation) configured to compensate for deterioration of a signal quality for a digital signal (i.e. from ADC 40)); 
wherein a setting processor stops the operation of the compensator, waits for a predetermined time, and then starts the operation of the compensator (Fig 4, paragraphs [27][36][56][57] where a setting processor (12) stops the operation of the compensator 44 (CD compensation) (i.e. during a shutdown), waits for a predetermined time, and then starts the operation of the compensator 44 (CD compensation) (i.e. during re-activation)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and Kurisu, with the teachings of the setting processor (12) as described in Mehrvar. The motivation being is that as shown a setting processor (12) can stop the operation of a compensator 44 (CD compensation) (i.e. during a shutdown), wait for a predetermined time, and then start the operation of the compensator 44 (CD compensation) (i.e. during re-activation) and one of ordinary skill in the art can implement this concept into the setting processor (150/490) as described in Lee as modified by Matsuda and Schmidt and Kurisu and have the setting processor (150/490) stop an operation of a compensator 44 (CD compensation) (i.e. during a shutdown) before changing the gain of the amplifier (445), wait for a predetermined time, and then start the operation of the compensator 44 (CD compensation) (i.e. during re-activation) i.e. as an alternative so as to have a setting processor (150/490) that shuts down elements in the receiver 100 before changing the gain of the amplifier (445) for the purpose of saving power and reducing processing when no data is being transmitted  and which modification is a simple implementation of a known concept of a known setting processor (12) into another similar setting processor (150/490) for its improvement and for optimization and which modification yields predictable results.

Regarding Claim 8, Claim 8 is similar to claim 1, therefore, claim 8 is rejected for the same reasons as claim 1.

Regarding Claim 9, Claim 9 is similar to claim 2, therefore, claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 10, Claim 10 is similar to claim 3, therefore, claim 10 is rejected for the same reasons as claim 3.

Regarding Claim 11, Claim 11 is similar to claim 4, therefore, claim 11 is rejected for the same reasons as claim 4.

Regarding Claim 12, Claim 12 is similar to claim 5, therefore, claim 12 is rejected for the same reasons as claim 5.

Regarding Claim 13, Claim 13 is similar to claim 6, therefore, claim 13 is rejected for the same reasons as claim 6.

Regarding Claim 14, Claim 14 is similar to claim 7, therefore, claim 14 is rejected for the same reasons as claim 7.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to the application and not relied upon is the following:

Morie et al (US Pub 20170134097) and more specifically Fig 1.

Duthel et al (US Pub 20150256266) and more specifically Fig 1.

Mamyshev et al (US Pub 20130343751) and more specifically Fig 1.

Zhao et al (US Pub 20120057884) and more specifically Fig 6.

Oda et al (US Pub 20100111544) and more specifically Fig 1.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636